Chief Justice.
Plaintiff claims under the State by patent, etc. Defendants say, first from their length of possession, 47 years, the proprietors are barred by Statute of Limitation, which the Court think is not well found; second, that the length of possession together with the written and paroi testimony may warrant you in presuming a warrant to have existed. On this point if the evidence should satisfy you that a warrant did issue to Samuel Johns or some other person for this land you may presume it.
Verdict for defendant.
The jury went out Monday night, 10 o’clock, came down at three in morning, delivered a sealed verdict. We find a special verdict for plaintiff. Sent up at 10 o’clock next morning, came down at 1 o’clock, and found for defendant.